Citation Nr: 1605647	
Decision Date: 02/12/16    Archive Date: 02/18/16

DOCKET NO.  08-28 998	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for polysubstance abuse, to include as secondary to service-connected posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for hepatitis C, to include as secondary to service-connected posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Lech, Associate Counsel



INTRODUCTION

The Veteran had active service from March 1968 to February 1971. 

This matter has come before the Board of Veterans' Appeals (Board) on appeal from a November 2007 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, which determined that new and material evidence had not been submitted to reopen a claim of service connection for PTSD, hepatitis C, or substance abuse. 

The Veteran did not submit a substantive appeal with regard to the issue of entitlement to service connection for polysubstance abuse.  The RO did, however, list that issue on an appeal certification worksheet (apparently on the same day it issued a certification of appeal, which did not list that issue).  Because the RO took actions that indicated the issue was on appeal, the Board has considered the issue to be on appeal.  See Percy v. Shinseki, 23 Vet. App. 37 (2009).

This appeal was previously before the Board in July 2012 and June 2014, when it was remanded for further development. 

In its July 2012 remand/decision, the Board reopened and granted the claim of service connection for PTSD, and reopened and remanded the claim of service connection for hepatitis C. 

In that decision, the Board determined that the issue of service connection for substance abuse had not been previously adjudicated.  However, the record shows that an April 1975 RO decision denied the claim of service connection for substance abuse.  Although the issue of service connection for substance abuse has previously been denied, the grant of service connection for PTSD created a new basis of entitlement and new and material evidence is not needed to reopen the claim. Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also Allen v. Principi, 237 F.3d 1368 (Fed. Cir. 2001).


FINDINGS OF FACT

1.  Resolving reasonable doubt in the Veteran's favor, the evidence is at least in equipoise as to whether the Veteran's currently-diagnosed polysubstance abuse disorder was caused by or aggravated by his service-connected PTSD. 

2.  The Veteran has a current diagnosis of hepatitis C; the hepatitis C is proximately due to or the result of his now service-connected polysubstance abuse disorder.


CONCLUSIONS OF LAW

1.  Resolving reasonable doubt in the Veteran's favor, the criteria for service connection for a polysubstance abuse disorder, as secondary to the service-connected PTSD, have been met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107, 7104 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310, 3.326(a) (2015).

2.  Resolving reasonable doubt in the Veteran's favor, the criteria for service connection for hepatitis C, as proximately due to or the result of service-connected polysubstance abuse disorder, have been met. 38 U.S.C.A. §§ 105, 1110 (West 2014); 38 C.F.R. §§ 3.301, 3.303, 3.310 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

This is a complex case in which the facts of this case in particular have been considered in great detail.  While service connection is warranted where current disability resulted from an injury or disease incurred in or aggravated by active military service, it is also warranted for disability that is proximately due to or the result of a service-connected disease or injury.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303(a), 3.310(a) (2015).  As a general matter, VA law and regulations preclude an award of direct service connection for disability that originated due to substance abuse, as this is deemed to constitute willful misconduct on the part of the claimant. 38 U.S.C.A. § 105(a) (West 2014); 38 C.F.R. § 3.301(b), (d) (2015); VAOPGPREC 7-99, 64 Fed. Reg. 52,375 (June 9, 1999).  

The United States Court of Appeals for the Federal Circuit, however, has held that there can be compensation for an alcohol or drug abuse disability acquired as secondary to, or as a symptom of, a Veteran's service-connected disability.  Allen v. Principi, 237 F.3d 1368 (Fed. Cir. 2001).  The Court indicated that Veterans could only recover if they can "adequately establish that their alcohol or drug abuse disability is secondary to or is caused by their primary service-connected disorder."  Id. at 1381.  

In this case, the Veteran claims that his substance abuse disability is secondary to his service-connected PTSD.

Alcohol and drug-related disorders are recognized as disorders within the medical community.  See American Psychiatric Association Diagnostic and Statistical Manual of Mental Disorders (5th. Ed. 2013) (DSM-V).  Moreover, while service connection for alcohol and drug abuse disabilities on a primary basis is barred, an alcohol and/or drug abuse disability arising as a direct result of a psychiatric condition may be service connected.  Allen v. Principi, 237 F.3d 1368   (Fed. Cir. 2001) (interpreting 38 U.S.C.A. § 1110).  

In Allen, overruling Barela v. West, 11 Vet. App. 280 (1998), the Federal Circuit Court held that Veterans can recover for an alcohol or drug abuse disability secondary to a service-connected disability if they can adequately establish that their alcohol or drug abuse disability is secondary to or is caused by their primary service-connected disability. Compensation would only result where there is clear medical evidence establishing that the alcohol or drug abuse disability is indeed caused by a Veteran's primary service-connected disability.  The Allen case primarily concerns situations where a Veteran has a service-connected psychiatric disorder and is attempting to receive additional compensation, etc., for his alcohol and/or drug abuse on the premise that it is proximately due to or the result of his service-connected psychiatric disability. 

VA's National Center for PTSD (PTSD Center), in a January 1, 2007 statement, confirmed the possibility of a link between PTSD and alcohol-related disorders.  The PTSD Center stated, "People with PTSD are more likely than others with the same sort of background to have drinking problems."  Further, the PTSD Center found that "Up to three quarters of those who have survived abusive or violent trauma report drinking problems. Up to a third of those who survive traumatic accidents, illness, or disasters report drinking problems.  Alcohol problems are more common for survivors who have ongoing health problems or pain.  Sixty to eighty percent of Vietnam Veterans seeking PTSD treatment have alcohol use problems. War Veterans with PTSD and alcohol problems tend to be binge drinkers.  Binges may be in response to memories of trauma."  See National Center for PTSD, "PTSD and Problems with Alcohol Use" (January 1, 2007) (found at http://www.ptsd.va.gov/public/problems/ptsd-alcohol-use.asp).

Lay assertions may serve to support a claim for service connection by establishing the occurrence of observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1154(a) (West 2014); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F. 3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  The United States Court of Appeals for the Federal Circuit (Federal Circuit) has clarified that lay evidence can be competent and sufficient to establish a diagnosis or etiology when (1) a lay person is competent to identify a medical condition; (2) the lay person is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

In rendering a decision on appeal the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40   (1994); Gilbert, 1 Vet. App. at 57.  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

Generally, the degree of probative value which may be attributed to a medical opinion issued by a VA or private treatment provider takes into account such factors as its thoroughness and degree of detail, and whether there was review of the claims file.  Prejean v. West, 13 Vet. App. 444, 448-49 (2000).  Also significant is whether the examining medical provider had a sufficiently clear and well-reasoned rationale, as well as a basis in objective supporting clinical data.  Bloom v. West, 12 Vet. App. 185, 187 (1999); Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998); see also Claiborne v. Nicholson, 19 Vet. App. 181, 186 (2005) (rejecting medical opinions that did not indicate whether the physicians actually examined the veteran, did not provide the extent of any examination, and did not provide any supporting clinical data).  The Court has held that a bare conclusion, even one reached by a health care professional, is not probative without a factual predicate in the record.  Miller v. West, 11 Vet. App. 345, 348 (1998).

There is evidence of polysubstance abuse (alcohol, marijuana, heroin, opium, LSD, and cocaine) in service.  While there was no diagnosis of PTSD in service, PTSD has been found to be related to service, and therefore to have been incurred therein.  There are only two medical opinions as to whether there is a relationship between the Veteran's PTSD and his substance abuse.  A VA psychologist concluded after an October 2012 VA examination that he cannot resolve the issue without resorting to mere speculation, as he was unaware of scientific literature which established that IV drug use was caused or aggravated by a psychiatric condition, and that the relationship between the two was unclear.  A different VA psychologist opined on August 2014 that the Veteran's substance abuse was not due to his "attempt to self-medicate" his PTSD symptoms, as the Veteran had a long history of drug abuse (which started in active service), yet was not diagnosed PTSD until a 2007 VA examination.  

Both examinations, and multiple other medical records (VA examinations in July 2008, May 2007, VA treatment records), related that the Veteran reported that he started abusing drugs and alcohol in active service as a result of his experiences therein.  

The Board notes here that the Veteran applied for service connection for a substance abused disorder as early as 1975, four years after he was discharged from active service for substance abuse in 1971, and a short time after serving a civil prison sentence for drug possession and trafficking.  During a December 1975 VA examination, the Veteran related that he left Vietnam with a drug and alcohol problem, "not unlike others" who served with him.  The examiner noted that while the Veteran currently received "no help from the military" for his substance abuse problems, he "would probably be aided by transactional analysis or group therapy with people of similar problems."  The Veteran was denied said service connection because his polysubstance abuse disorder was deemed willful misconduct and no service connection could legally be established.   See March 1976 rating decision.     

Here, the Board notes that it finds the two negative nexus opinions to have little probative value.  The October 2012 VA examiner stated that he was unaware of a link between drug abuse and PTSD.  This is in direct contradiction to the research and information found on the VA's website, which clearly states that Veterans with PTSD have a higher risk of polysubstance abuse.  See www.ptsd.va.gov.  The VA examiner is charged with constructive knowledge of this information, as a clinician working for VA.  

The second medical opinion, which related that the Veteran had a substance abuse problem well before he was diagnosed with PTSD, is directly contradicted by a June 2007 private medical opinion, written by a former VA trauma therapist, which stated that the Veteran "has suffered for many years with this condition," which implies that the Veteran had PTSD symptoms before he was diagnosed with clinical PTSD.  In addition, it appears from the evidence of record that the Veteran has been in treatment for depression, which is one of the symptoms of his PTSD, since at least 1996.  See January 2007 Social Security Administration assessment.        
 
The Board has carefully reviewed the record, to include mental health treatment records and examinations related to the Veteran's grant of service connection for PTSD.  Since 1975, when he first applied for VA benefits, the Veteran has consistently reported that his substance abuse disorder started during his active service in Vietnam as a result of, and response to, his experiences there (as a result of the stressors which caused his PTSD).  The Veteran's PTSD is now service-connected based on the stressors which he experienced in active service, and which are the same stressors which the Veteran relates caused him to start using drugs and alcohol to be able to "deal" with the realities of being stationed in Vietnam, and being present in combat areas where he regularly saw people die.  

Based on a detailed review of the facts of this case, resolving all reasonable doubt in the Veteran's favor, the Board finds that the criteria for service connection for a polysubstance abuse disorder, as secondary to the service-connected PTSD, have been met.  38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2015).

The Board acknowledges that multiple VA examinations and VA treatment records have conveyed that the Veteran's alcohol and drug abuse are/might be in remission. The Board notes that the absence of recurrence of symptoms of the Veteran's substance abuse now does not render either substance abuse diagnosis invalid.  Such considerations go to the severity of the impairment, which will be rated at a later time.

As to the Veteran's second claim, his hepatitis C has been directly attributed to his intravenous drug use.  See October 2012 VA examination ("[c]ondition is most likely than not 2ry to IV drug abuse, as most medical literature suggests."), VA treatment records, private treatment records.  The only probative medical opinion of record supports a relationship between the Veteran's hepatitis C and his polysubstance abuse, with the hepatitis C being the direct result of IV drug abuse. As such, the claim is granted.    

Accordingly, all doubt with respect to this claim is resolved in favor of the Veteran and the claims are granted.  38 U.S.C.A. § 5107(b) (West 2014).

Finally, the Veterans Clams Assistance Act of 2000 as amended (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  As the Board is, however, granting the Veteran's claims in the hereby decision, further discussion of the VCAA is unnecessary.

ORDER

Entitlement to service connection for substance abuse, as secondary to PTSD, is granted. 

Entitlement to service connection for hepatitis C is granted.


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


